2018 UT App 42



               THE UTAH COURT OF APPEALS

           WADE S. WINEGAR AND SANDRA WINEGAR,
                          Appellants,
                               v.
        SPRINGVILLE CITY, BILL CHILD, AND JASON RIDING,
                           Appellees.

                            Opinion
                       No. 20160364-CA
                      Filed March 22, 2018

            Fourth District Court, Provo Department
               The Honorable Claudia Laycock
                         No. 070401317

            Wade S. Winegar, Attorney for Appellants
       Robert C. Keller and Timothy J. Bywater, Attorneys
                          for Appellees

 JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
which JUDGES KATE A. TOOMEY and RYAN M. HARRIS concurred.

CHRISTIANSEN, Judge:

¶1     Wade S. Winegar and Sandra Winegar appeal the district
court’s grant of summary judgment in favor of Springville City
(the City), Bill Child, and Jason Riding. We affirm.


                        BACKGROUND

¶2     The Winegars owned vacant property along Hobble
Creek in Springville, Utah. In May 2005, without the Winegars’
knowledge or permission, the City moved heavy equipment
across the Winegars’ property as part of an effort to clear an up-
stream obstruction in the creek, damaging the Winegars’
property.
                    Winegar v. Springville City


¶3     Approximately eight months later, on January 27, 2006,
the Winegars filed a notice of claim for damage to their property
with the Springville City Clerk. The clerk transferred the notice
of claim to the City Attorney, who began communicating with
the Winegars about their claim.

¶4    On March 20, an entity named Utah Risk Management
Mutual Association (URMMA) sent a letter to the Winegars,
which read:

      Our investigation into the claim you have made
      against Springville City for damage to your
      landscaping and property . . . is now complete.

      Our investigation indicates that Springville City
      would not be held legally liable for any damages
      you may have sustained. The City has an easement
      on the property which allows [it] to enter the creek
      bed. [It] also [has] authority to take measures to
      clean out and maintain the creek bed to prevent
      flooding that might damage other property
      downstream.

      Because the City would not be held liable, we must
      respectfully decline to make any voluntary
      payments on this claim.

The letter was signed by Lyle Kunz, a claims adjuster, and a
copy was sent to the City Attorney.

¶5     A few weeks later, on April 9, Mr. Winegar sent a letter to
the City Attorney, purportedly following up on a telephone
conversation from the previous Friday, April 7. Mr. Winegar
indicated that he needed to amend his claim to include the
names of the individual employees “involved in cutting trees on
the subject property” and “the names of all those involved in the
decision-making process, direction and supervision of this



20160364-CA                     2                 2018 UT App 42
                    Winegar v. Springville City


project.” According to the letter, the City Attorney had advised
the Winegars to request those names in writing.

¶6    URMMA responded to the Winegars’ letter on April 20:

      Your letter dated April 9, 2006, addressed to [the
      City Attorney], has been referred to us for a
      response . . . .

      Your claim was denied on March 20, 2006. We are
      not prepared to continue negotiations with you by
      providing the information you have requested in
      your letter. If you [choose] to not accept our denial
      and if you [choose] to move this claim to the next
      step, your attorney can gather this information
      through the discovery process of the court
      [system].

¶7      On April 24, Mr. Winegar sent a letter to URMMA and the
City Attorney, in which he acknowledged URMMA’s “outright
denial of the claim.” Nevertheless, Mr. Winegar reiterated that
he needed to include the employees’ names on the notice of
claim and recounted his April 7 conversation with the City
Attorney: “In our conversation on April 7, [the City Attorney]
and I discussed what would happen if these names were not
provided. We concluded the only alternative was for me to
amend my claim . . . to include the unidentified employees . . . .”
Mr. Winegar stated that, by means of his letter, he was
“amend[ing the] claim to include not only Springville City but
all the unidentified employees who participated in any aspect of
the work done at the above listed property, participated in the
decision-making to do such work[,] or carried trees or timber off
the property.” He also requested that URMMA or the City
Attorney notify him immediately “[i]f you believe I must follow
a different process to amend my claim.”




20160364-CA                     3                 2018 UT App 42
                    Winegar v. Springville City


¶8   URMMA responded to the Winegars’ April 24 letter on
May 10:

      A review of [the April 24] letter indicates that it
      would not qualify as an amended Notice of Claim
      since it is not directed to the right department
      within the City.

      Even if it did qualify as an amended Notice of
      Claim, we do not believe that there is any
      significant additional information that would cause
      us to change our decision on the City’s liability. We
      must therefore stand on the original denial which
      was conveyed to you in our letter dated March 20,
      2006.

¶9     On April 24, 2007, the Winegars filed a complaint against
the City in district court. The City moved for summary
judgment, asserting that the Winegars’ April 24, 2007 complaint
was untimely because the Governmental Immunity Act of Utah
(the Act) requires a claimant to pursue a civil action within one
year after denial of a claim, and the City had denied the
Winegars’ claim on March 20, 2006. See Utah Code Ann. § 63G-7-
403(2) (LexisNexis 2016). 1 The district court granted the City’s
motion for summary judgment and dismissed the case with
prejudice. The Winegars appealed.

¶10 In Winegar v. Springville City (Winegar I), 2014 UT App 9,
319 P.3d 1, this court vacated the entry of summary judgment
and remanded the case to the district court. Id. ¶ 1. There, the
Winegars argued that URMMA’s March 20 letter was not
“actually a denial of their claim because the letter did not

1. The parties cite the 2016 version of the Act, which was the
version in effect at the time they filed their briefs on appeal. We
follow suit.




20160364-CA                     4                 2018 UT App 42
                    Winegar v. Springville City


explicitly say the claim was denied but rather stated that
URMMA ‘must respectfully decline to make any voluntary
payments on [the] claim.’” Id. ¶ 15 (alteration in original). The
Winegars also argued that under the Act, only the governmental
entity or its insurance carrier can approve or deny a claim, see
Utah Code Ann. § 63G-7-403(1)(a), and that “URMMA, not the
City, wrote the March 20 letter and the letter did not identify
URMMA as the City’s insurer,” Winegar I, 2014 UT App 9, ¶ 15.
This court noted that the March 20 letter was on URMMA
letterhead and signed only by a “claims adjuster.” Id. ¶ 20.
Observing that the City had failed to introduce any evidence
establishing that URMMA was its insurer when URMMA sent
the March 20 letter to the Winegars, this court concluded that the
City could not establish, for purposes of summary judgment,
that it had denied the Winegars’ claim in the March 20 letter. Id.

¶11 On remand, the parties engaged in discovery for the first
time and took the depositions of, among others, the City
Attorney and Mr. Winegar. Mr. Winegar testified in his
deposition that he “had been working exclusively with [the City
Attorney], and out of the blue got a letter from Lyle Kunz.” He
testified that he had “assumed [Lyle Kunz] was an adjuster” and
that “he had some involvement in the process.” During his
deposition, the City Attorney testified that Lyle Kunz “was a
claims adjuster for URMMA, who was our insurer at the time” of
the March 20 letter. The City Attorney considered the March 20
letter to be a denial of the Winegars’ claim. In May 2015, the
Winegars amended their complaint to include claims against Bill
Child and Jason Riding, two City employees who were involved
in clearing the obstruction in 2005.

¶12 The City, Child, and Riding (collectively, Defendants)
moved for summary judgment on several grounds. First,
Defendants asserted that the Winegars had failed to strictly
comply with the Act. Specifically, Defendants asserted (1) that
the City had denied the Winegars’ claim on March 20, 2006, and



20160364-CA                     5                 2018 UT App 42
                    Winegar v. Springville City


that the Winegars had failed to initiate their district court action
within one year of that denial; (2) that the Winegars’ notice of
claim failed to “both identify the name of the individual
employees and describe the nature of [the] claim[s] asserted
against the individual employee[s]”; and (3) that the Winegars’
claims against Child and Riding were untimely, as those claims
were first asserted in May 2015 in the Winegars’ amended
complaint. According to Defendants, these deficiencies deprived
the district court of subject matter jurisdiction. Next, Defendants
asserted that Child and Riding were immune from liability
because they were acting within the course and scope of their
employment when they cleared the obstruction. Lastly,
Defendants asserted that, under the Act, the City was immune
from the Winegars’ intentional trespass claims and from suits
arising out of the management of its flood waters and the repair
and operation of its storm water system. Defendants submitted
several exhibits in support of their motion, including transcripts
of the City Attorney’s and Mr. Winegar’s depositions.

¶13 After a hearing, the district court concluded that the
Winegars’ “failure to file their action within the one-year
statutory time period deprive[d the] court of subject matter
jurisdiction.” The court noted that it “now ha[d] sufficient
undisputed evidence before it to determine that . . . URMMA
was the insurer of the [City]” in March 2006 and all other
relevant time periods, and that Mr. Winegar had “acknowledged
that he assumed that the letter he received ‘out of the blue’ from
Kunz meant that Kunz was an insurance adjuster.” The court
then determined that the Winegars’ claim had been denied on
March 20, 2006, because the March 20 letter was “sufficiently
clear” and could “only be construed as a denial of claim.” The
court observed that Kunz had “reiterated the denial of claim in
letters dated April 20, 2006 and May 10, 2006.” The court also
noted that, “[e]ven if [it] were to conclude that the March 20,
2006 letter ‘used vague and non-statutory language,’” the April
20, 2006 letter, which was sent more than one year before the



20160364-CA                     6                 2018 UT App 42
                    Winegar v. Springville City


complaint was filed, “cleared up any possible ambiguity” based
on Kunz’s statement, “Your claim was denied on March 20,
2006.”

¶14 Additionally, the court concluded that the Winegars’
April 24 letter was not an amended notice of claim for three
reasons: (1) the letter was delivered to the wrong City
department, as it “was served on the city attorney . . . and not on
the city clerk”; (2) the Act “does not provide for an amendment
of claim”; and (3) “there [was] no evidence before the court that
the [City] stipulated to allow the [Winegars] to amend their
notice of claim or to reset the statutory filing requirements of the
[Act].” The court observed that after the Winegars sent the April
24 letter, URMMA sent the May 10 letter notifying them that
“the purported amended notice of claim/letter was sent to the
wrong department, that it was not an amended notice of claim,
and that the claim had originally been denied on March 20,
2006.” The court also rejected the Winegars’ argument that the
City should be “estopped from bringing forth defenses under
the [Act],” observing that URMMA had notified the Winegars on
March 20, April 20, and May 10 that their claim had been denied
and that the City had “never made a written statement which
was inconsistent with the defenses now asserted.”

¶15 Regarding the Winegars’ claims against Child and Riding
individually, the court concluded that (1) the Winegars had
“failed to provide sufficient information in their notice of claim
to reasonably alert [Defendants] that the [Winegars] were suing
any City employees individually, and certainly not Child and
Riding individually,” and (2) the Winegars’ “purported
amended notice of claim letter from April 24, 2006 fails to
identify the employees and contains no allegations that the
employees’ acts constituted malicious or fraudulent conduct.”
See Utah Code Ann. § 63G-7-401(3)(a)(iv) (LexisNexis 2016). The
court also concluded that the Winegars’ claims against Child and
Riding failed because their May 2015 amended complaint



20160364-CA                     7                 2018 UT App 42
                   Winegar v. Springville City


“added claims not included in the original notice of claim.” In
addition, the court determined that both employees’ conduct
was within the scope of their employment and that “[t]he
undisputed evidence demonstrates that [they] were not acting
willfully or maliciously outside the scope of their employment in
an effort to injure the [Winegars].” Lastly, the court concluded
that the City had immunity “from claims arising from
intentional trespass” and “from suit for actions relating to the
management of the City’s flood water and the maintenance and
operation of its storm water system.”

¶16 The district court granted Defendants’ motion for
summary judgment and dismissed the case. The Winegars
appeal.


             ISSUE AND STANDARD OF REVIEW

¶17 The Winegars contend that the district court erred in
granting summary judgment in favor of Defendants. We review
the district court’s “legal conclusions and ultimate grant or
denial of summary judgment for correctness.” Jones & Trevor
Mktg., Inc. v. Lowry, 2012 UT 39, ¶ 9, 284 P.3d 630 (citation and
internal quotation marks omitted). “Summary judgment is
appropriate when there are no genuine issues of material fact
and the moving party is entitled to judgment as a matter of law,”
viewing the facts and all reasonable inferences drawn therefrom
in a light most favorable to the nonmoving party. Id.


                          ANALYSIS

¶18 The Utah Supreme Court has “consistently and uniformly
held that suit may not be brought against the state or its
subdivisions unless the requirements of [the Act] are strictly
followed.” Wheeler v. McPherson, 2002 UT 16, ¶ 11, 40 P.3d 632
(citation and internal quotation marks omitted). The Act



20160364-CA                    8                 2018 UT App 42
                    Winegar v. Springville City


mandates that “[a]ny person having a claim against a
governmental entity . . . shall file a written notice of claim with
the entity before maintaining an action.” Utah Code Ann. § 63G-
7-401(2) (LexisNexis 2016). The notice of claim must be filed
within one year after the claim arises, id. § 63G-7-402, and must
contain (i) “a brief statement of the facts”; (ii) “the nature of the
claim asserted”; (iii) “the damages incurred by the claimant so
far as they are known”; and (iv) “if the claim is being pursued
against a governmental employee individually . . . , the name of
the employee,” id. § 63G-7-401(3)(a).

¶19 The Act further provides that “[w]ithin 60 days of the
filing of a notice of claim, the governmental entity or its
insurance carrier shall inform the claimant in writing that the
claim has either been approved or denied.” Id. § 63G-7-403(1)(a).
“A claim is considered to be denied if, at the end of the 60-day
period, the governmental entity or its insurance carrier has failed
to approve or deny the claim.” Id. § 63G-7-403(1)(b). Once a
claim is denied, “a claimant may institute an action in the district
court against the governmental entity or an employee of the
entity.” Id. § 63G-7-403(2)(a). Importantly, “a claimant shall
commence the action within one year after denial of the claim or
within one year after the denial period . . . has expired.” Id.
§ 63G-7-403(2)(b).

¶20 At oral argument before this court, the Winegars
conceded that they did not strictly comply with the Act’s
requirement that they file suit within one year of the denial of
their claim. See id. They also acknowledged in their briefing that
their notice of claim failed to include the names of the City
employees “who committed damage to the Winegars’ property.”
Nevertheless, the Winegars maintain that the City should be
estopped from seeking dismissal of their complaint. They also
contend that the City failed to strictly comply with the terms of
the Act.




20160364-CA                      9                 2018 UT App 42
                    Winegar v. Springville City


                           I. Estoppel

¶21 The Winegars contend that the City made several
“intentional misrepresentations” and should therefore be
estopped from asserting the one-year limitations period for filing
a complaint, see Utah Code Ann. § 63G-7-403(2)(b), and from
seeking dismissal of the case. Specifically, they assert that the
City (1) repeatedly withheld “information needed to properly
file a claim which then created the need for an amendment”;
(2) agreed to an amended notice of claim “to fix their
withholding of information [and] then repudiat[ed] the
agreement”; and (3) misinformed the Winegars that the deemed-
denied period was 90 days rather than the statutory 60-day
period. According to the Winegars, the City should be estopped
from benefitting from this misconduct.

¶22 “There are three elements to estoppel: (1) an admission,
statement, or act inconsistent with the claim afterwards asserted,
(2) action by the other party on the faith of such admission,
statement, or act, and (3) injury to such other party resulting
from allowing the first party to contradict or repudiate such
admission, statement, or act.” Monarrez v. Utah Dep’t of Transp.,
2016 UT 10, ¶ 35, 368 P.3d 846 (citation and internal quotation
marks omitted). “[T]he usual rules of estoppel do not apply
against the government, however, and courts must be cautious
in applying equitable estoppel against the [government].” Id.
(first alteration in original) (citations and internal quotation
marks omitted). “Accordingly, estoppel is applied against the
[government] only if necessary to prevent manifest injustice, and
the exercise of governmental powers will not be impaired as a
result.” Id. (citation and internal quotation marks omitted).

¶23 In Monarrez, our supreme court noted that in the context
of the Act, “no published case [had] directly addressed what
kind of statement may estop the government entity from
asserting that a claim was untimely,” but that the court had



20160364-CA                    10                 2018 UT App 42
                    Winegar v. Springville City


“insisted on strict compliance with the terms of [the Act] even in
the face of potentially intentional misrepresentations about how
to comply with the notice provisions of [the Act].” Id. ¶ 37.
“Thus, in order to estop [a government entity] from asserting
[the Act’s] one year limitations period as a defense, there must
be a specific, written representation directly related to that issue,
such as a statement that [the complainant] had satisfied [the
Act’s] requirements or that the government would not assert the
defense in litigation.” Id.; see also Wheeler v. McPherson, 2002 UT
16, ¶ 18, 40 P.3d 632 (“[G]overnmental entities are estopped from
raising the Immunity Act as a defense where their statements
induce plaintiffs into delay[ing] filing [an] action, or where such
statements mislead plaintiffs into filing [a] notice of claim
incorrectly.” (second and third alterations in original) (citation
and internal quotation marks omitted)).

A.     Withholding Information

¶24 The Winegars first assert that the names of the City
employees “who committed damage to [the] Winegars’
property” “were needed to properly file a notice of claim” and
that the City “refused to disclose the names of these employees
in order to file the notice of claim.” This argument is
inadequately briefed.

¶25 Defendants correctly observe that the Winegars have not
cited any “evidence in the record of any occasion during the
more than eight months after May 3 or 4, 2005, when their claims
arose, and prior to January 27, 2006, when they served their
notice, where the Winegars made even the slightest effort to
learn the names of [the employees].” See generally Davis v. Central
Utah Counseling Center, 2006 UT 52, ¶ 48, 147 P.3d 390 (“Plaintiffs
must exercise the diligence necessary to effect strict compliance
with the Immunity Act.”). Additionally, the Winegars have not
cited any record evidence demonstrating that the City refused to
disclose this information before the Winegars filed their notice of



20160364-CA                     11                 2018 UT App 42
                   Winegar v. Springville City


claim. Indeed, this section of the Winegars’ brief does not
contain a single citation to the record. See Utah R. App.
P. 24(a)(8) (requiring an appellant’s brief to “explain, with
reasoned analysis supported by citations to legal authority and
the record, why the party should prevail on appeal” (emphasis
added)). Because the Winegars have not adequately briefed this
argument, they have failed to carry their burden of persuasion
on appeal.

B.    Agreement to Amend

¶26 The Winegars next assert that the City Attorney agreed to
allow them to amend their notice of claim “to remedy the
[City’s] refusal to give individual names to include on it,” that
the City then repudiated the agreement, and that the City
“should be estopped from benefitting from [its] misconduct.”

¶27 Before we address the merits of the Winegars’ argument,
we make two observations. First, we see nothing in the Act that
permits the amendment of a notice of claim, and the Winegars
have not directed us to any such provision. Second, the
Winegars’ assertion that the City Attorney agreed to an
amended notice of claim suffers from a lack of evidentiary
support. The only evidence the Winegars point to is Mr.
Winegar’s April 24 letter, in which he recounted his version of
the April 7 telephone conversation with the City Attorney.
According to the April 24 letter, Mr. Winegar and the City
Attorney had “discussed what would happen if [the names of
the individual City employees] were not provided,” and they
“concluded the only alternative was for [the Winegars] to amend
[their] claim.” Mr. Winegar later purported to “amend [his]
claim to include not only [the City] but all the unidentified
employees who participated in any aspect of the work done at
[the Winegars’] property.” However, when the City Attorney
was asked in his deposition whether he “told Mr. Winegar to go
ahead and file an amended claim or that [he] would reconsider



20160364-CA                   12                 2018 UT App 42
                    Winegar v. Springville City


the denial,” the City Attorney replied, “I don’t believe I would
have done that. Mr. Kunz was handling the claim for us.” He
also testified that he considered URMMA’s March 20 letter to be
a denial of the Winegars’ claim. Based on the foregoing, we are
not convinced that the City Attorney legally could, or did, agree
to an amended notice of claim.

¶28 But even if the City Attorney did agree to an amended
notice of claim, there is simply no “specific, written
representation” from the City that the Winegars had “satisfied
[the Act’s] requirements,” that the City would not later assert the
one-year limitations period as a defense, or that the Winegars’
purported amended notice of claim somehow restarted the year-
to-file period. See Monarrez v. Utah Dep’t of Transp., 2016 UT 10,
¶ 37, 368 P.3d 846. Indeed, the record demonstrates that upon
receiving the Winegars’ April 24 letter, URMMA sent the May 10
letter notifying the Winegars that their April 24 letter would not
qualify as an amended notice of claim, because it was delivered
to the wrong department within the City. 2 URMMA further
explained that even if the April 24 letter qualified as an amended
notice of claim, “we do not believe that there is any significant
additional information that would cause us to change our
decision on the City’s liability. We must therefore stand on the
original denial which was conveyed to you in our letter dated
March 20, 2006.” Nothing in the May 10 letter can reasonably be
read to mean that the year-to-file period had been restarted, that


2. The Act requires a notice of claim to be “directed and
delivered” to the office of “the city or town clerk, when the claim
is against an incorporated city or town.” Utah Code Ann. § 63G-
7-401(3)(b)(ii)(A) (LexisNexis 2016). The Winegars sent their
purported amended notice of claim, i.e., the April 24 letter, to the
City Attorney, and we therefore agree with the district court that
the April 24 letter was not an amended notice of claim as it “was
not properly served on the city clerk as required.” See id.




20160364-CA                     13                2018 UT App 42
                   Winegar v. Springville City


the Winegars had satisfied the Act’s requirements, or that the
City would not later assert a limitations defense. See id.
Accordingly, we conclude that the Winegars’ estoppel claim on
this point fails.

¶29 In a separate but related argument, the Winegars contend
that their complaint against Child and Riding “should not have
been dismissed as the notice of claim and amended notice of
claim were sufficient to include them and maintain the action
against them.” We are not persuaded.

¶30 The Winegars first identified Child and Riding in their
May 2015 amended complaint (filed after Winegar I) and alleged,
for the first time, that Child and Riding had acted outside the
scope of their employment and violated state and federal law.
The Winegars asserted that Defendants “knew or should have
known that altering or excavating in a streambed, stream bank
or waterway requires permission from the U.S. Army Corp[s] of
Engineers or the State Department of Water Rights, which they
failed to obtain.” The Winegars also sought punitive and treble
damages from Child and Riding for willful misconduct and
injuries to trees.

¶31 The district court determined that the Winegars failed to
provide sufficient information in their notice of claim that they
would be suing Child and Riding (“[o]r any other John or Jane
Does”) individually “for acting outside the scope of their
employment or by violating state or federal statutes.” As the
court correctly observed, the notice of claim “makes no mention
of any alleged misconduct of any individual city employee and
contains no reference to any possible violation of a state or
federal statute.” The court also noted that, in their amended
complaint, the Winegars “now seek to impose liability on Child
and Riding for failing to obtain a permit from either the U.S.
Army Corp[s] of Engineers . . . or the State Department of Water
[R]ights before cutting trees or altering the streambed.”



20160364-CA                   14                 2018 UT App 42
                    Winegar v. Springville City


Observing that the Winegars’ claims against Child and Riding
were not stated in the notice of claim filed in January 2006, and
that these were “new claims against new defendants and not
merely an amplification or expansion of existing claims,” the
district court determined that the claims against Child and
Riding individually must be dismissed. See Yearsley v. Jensen, 798
P.2d 1127, 1129 (Utah 1990) (providing that “[t]here must be
enough specificity in the notice [of claim] to inform as to the
nature of the claim so that the defendant can appraise its
potential liability” and rejecting an amended complaint that
“presented a new claim charging new and different misconduct
from the claim made in the notice”). We agree.

¶32 Although the Winegars assert that “the original notice of
claim describes the conduct, even though the Winegars could
not yet state names or specific detail due to the City’s
withholding that information,” as previously discussed, supra
¶ 25, the Winegars have not pointed to any evidence
demonstrating that they sought Child’s and Riding’s names (or
that the City withheld any information) before they filed their
notice of claim in January 2006. Nothing in the Winegars’ notice
of claim would have generally alerted the City that the Winegars
were asserting claims against any individual City employees or,
more specifically, that the Winegars were claiming individual
employees had acted outside the scope of their employment or
violated state and federal law. Accordingly, we affirm the
district court’s dismissal of the Winegars’ claims against Child
and Riding individually.

C.    Incorrect Notice-of-Claim Form

¶33 The Winegars next assert that the City’s notice-of-claim
form incorrectly informed them that the deemed-denial period
was 90 days rather than the statutory 60 days and that “[a]
governmental entity should not be able to misinform potential




20160364-CA                    15                 2018 UT App 42
                    Winegar v. Springville City


claimants of certain time limits and then later use this
misunderstanding to ask the court to dismiss the case.”

¶34 The Act provides that “[w]ithin 60 days of the filing of a
notice of claim, the governmental entity or its insurance carrier
shall inform the claimant in writing that the claim has either
been approved or denied.” Utah Code Ann. § 63G-7-403(1)(a)
(LexisNexis 2016). If a claimant receives no response to the
notice of claim from the governmental entity or its insurance
carrier after 60 days, the claim is deemed denied. Id. § 63G-7-
403(1)(b). After a claim is denied or deemed denied, a claimant
has one year in which to file a complaint in district court. Id.
§ 63G-7-403(2).

¶35 When the Winegars filed their notice of claim on January
27, 2006, the City’s notice-of-claim form incorrectly stated:
“UNDER STATE LAW, THE CITY HAS 90 DAYS IN WHICH
TO RESPOND TO A CLAIM. IF THE CITY DOES NOT
RESPOND WITHIN 90 DAYS, THE CLAIM IS DEEMED
DENIED.” 3 The Winegars assert that, based on the City’s notice-
of-claim form, they “worked under the assumption [that] they
had 90 days”—until April 28, 2006—“before the claim would be
deemed denied if the City did not respond” and that they had to
“file suit within a year of that date.”4 This argument depends
upon a determination that the Winegars’ claim was not denied
before April 28, 2006; i.e., that the March 20, 2006 letter did not
amount to a denial of the Winegars’ claim.




3. The City’s notice-of-claim form appears to have since been
updated to include the correct 60-day denial period. See
Springville City, Notice of Claim Form, available at https://
perma.cc/ZZM7-JETT.

4. The Winegars filed suit on April 24, 2007.




20160364-CA                     16                2018 UT App 42
                   Winegar v. Springville City


¶36 The district court determined that the Winegars’ claim
was denied on March 20, 2006, because the March 20 letter “was
sufficiently clear” and “could only be construed as a denial of
claim.” 5 We agree. The March 20 letter stated:

      Our investigation into the claim you have made
      against Springville City for damage to your
      landscaping and property . . . is now complete.

      Our investigation indicates that Springville City
      would not be held legally liable for any damages
      you may have sustained. The City has an easement
      on the property which allows [it] to enter the creek
      bed. [It] also ha[s] authority to take measures to
      clean out and maintain the creek bed to prevent
      flooding that might damage other property
      downstream.

      Because the City would not be held liable, we must
      respectfully decline to make any voluntary
      payments on this claim.

Although the March 20 letter did not specifically use the words
“deny” or “denied,” see infra ¶ 41, it referred to the Winegars’
claim against the City, stated that the City “would not be held
liable” for their alleged damages, and declined to make any
voluntary payments. When read as a whole, we conclude that

5. As previously discussed, on remand from Winegar I, the
parties conducted discovery and took depositions. The City
Attorney testified in his deposition that “Lyle Kunz was a claims
adjuster for URMMA, who was [the City’s] insurer at the time,”
and the district court concluded that it “now [had] sufficient
undisputed evidence before it to determine that . . . URMMA
was the insurer of [the City]” in March 2006 “and the other
relevant time periods for this case.”




20160364-CA                   17                 2018 UT App 42
                    Winegar v. Springville City


the only reasonable interpretation of the March 20 letter is as a
denial of the Winegars’ claim. Certainly, nothing in the March 20
letter can be read as approving the Winegars’ claim.

¶37 In any event, even if we were to conclude that the March
20 letter was ambiguous regarding the status of the Winegars’
claim, URMMA’s April 20 letter made it clear that the claim had
been denied on March 20. The April 20 letter specifically stated,
“Your claim was denied on March 20, 2006,” and informed the
Winegars that URMMA would not continue negotiations with
them. Accordingly, we agree with the district court that “[i]f
there were any doubts about the status of the Winegars’ claim
against the City, [the April 20] letter eliminated any such
doubts.” We also agree with the district court that, “[e]ven if the
Winegars had used this later date (April 20, 2006) as the date
when the City made its intentions clear,” the Winegars’ April 24,
2007 complaint “was still filed four days too late.”

¶38 “[A] denial—whether by operation of law or by written
notice—can occur only once . . . . Once a claim has been denied
by one mechanism, it cannot be denied again by the other.”
Monarrez v. Utah Dep’t of Transp., 2016 UT 10, ¶ 16, 368 P.3d 846.
Here, we conclude that the City denied the Winegars’ claim by
written notice on March 20, 2006, and thus, there was no deemed
denial in this case. See id. (“[A] deemed denial occurs only if the
government fails to issue a written denial . . . .”). Consequently,
the fact that the City’s notice-of-claim form incorrectly
“informed [the Winegars] that the deemed denied period was 90
days rather than 60 days,” while unfortunate, is ultimately
immaterial. Given the City’s March 20 written denial, the
Winegars could not reasonably rely on the 90-day deemed-
denial period listed on the City’s notice-of-claim form in filing
their lawsuit. The Winegars were required to file their complaint
by March 20, 2007, and because they filed their complaint on
April 24, 2007, their suit was untimely. Based on the foregoing,




20160364-CA                    18                 2018 UT App 42
                    Winegar v. Springville City


we reject the Winegars’ argument that the City should be
estopped from asserting the one-year limitations defense.

                       II. Strict Compliance

¶39 The Winegars next contend that the district court “erred
in not requiring [the City] to ‘strictly comply’ with [the Act]
rather than accepting [its] ‘substantial compliance’ thus allowing
[the City] to introduce further confusion to claimants attempting
to comply with [the Act].”

¶40 The Winegars observe that the Act mandates that
“[w]ithin 60 days of the filing of a notice of claim, the
governmental entity or its insurance carrier shall inform the
claimant in writing that the claim has either been approved or
denied.” Utah Code Ann. § 63G-7-403(1)(a) (LexisNexis 2016).
According to the Winegars, the City did not strictly comply with
this section of the Act in two ways.

¶41 First, the Winegars assert that the Act requires “a city (or
its insurer) specifically state a claim is ‘denied’” and that in the
March 20 letter, “URMMA used the vague and non-statutory
language that it will not ‘. . . make any voluntary payments.’”
We are not persuaded. The Winegars fail to cite any authority to
support their assertion that the Act requires the use of specific
words of denial, see Utah R. App. P. 24(a)(8), and our review of
the Act does not reveal any such requirement. Moreover, as
previously discussed, the March 20, 2006 letter can be reasonably
construed only as a denial of the Winegars’ claim, and any
possible ambiguity in the March 20 letter was resolved by the
April 20 letter confirming that their claim had been denied on
March 20.

¶42 Second, the Winegars assert that the City failed to strictly
comply with the Act because “[a]n insurer (or City) has the
obligation to use proper statutory language and to identify itself
as the insurer” and “the identity of URMMA was only a guess


20160364-CA                     19                2018 UT App 42
                    Winegar v. Springville City


when the letter was written.” As previously discussed, on
remand from Winegar I, the City conclusively established that
URMMA was its insurer during March 2006 (and all other
relevant time periods). Mr. Winegar also acknowledged during
his deposition that he had assumed Lyle Kunz was an insurance
adjustor and that “[Kunz] had some involvement in the
process.” Although it is unfortunate that URMMA’s status as the
City’s insurer was not readily discernible from the March 20
letter, the Winegars have not cited any authority demonstrating
that the Act requires a governmental entity’s insurance carrier to
identify itself as such when approving or denying a claim, see id.,
and again, our review of the Act reveals no such requirement.


                         CONCLUSION

¶43 We conclude that estoppel is not warranted under the
circumstances of this case. We further conclude that the Act does
not require strict compliance from the City in the manner that
the Winegars suggest. Accordingly, we affirm the district court’s
grant of summary judgment in favor of Defendants.




20160364-CA                    20                 2018 UT App 42